Bocees, J.:
According to the evidence, and under the admissions made on the trial, the learned judge, before whom the case was tried, was right in sustaining the defense, in case the officers on whom devolved the duty of making the assessment, had jurisdiction or authority in law for their action in this case. It is insisted on the part of the plaintiff that the provisions of law under which the municipal authorities took action, and on which the defendant here relies for his justification, have no application to the plaintiff or its property. The validity of the law, when applied to a subject within its purview, is not questioned; that is, it is not disputed but that the municipal authorities have the right, under the provisions of the city charter, to make local improvements, as to construct sewers, and to charge the expense of their construction upon the property, persons and corporations benefited thereby. This authority is admitted, nor is it disputed that the plaintiff and its property are subject to general taxation. This was settled by the decision in The People ex rel. v. Cassidy (46 N. Y., 46). And it was settled also in the case cited, that the property of the railroad company was real property and taxable as such This case settles the point that the use of the rail for the support of the track, consisting of stringers, ties and rails affixed to the land, to the extent and as given by the company’s charter was an easement, an interest in land recognized in law as real property. Now, it was undoubtedly on real estate that the expenses incident to local improvements were to be assessed under the provisions of the city charter, for those expenses were to be borne, in fair constructipn of the various provisions of the city charter, by the property “ benefited thereby,” consequently personal property could not have been in contemplation. But the plaintiff’s property was real property. Now, if it could be benefited by the local improvement ordered by the common council, it was, within the purview of the law, assessable therefor, and the officers on whom devolved the duty of making the assessment had jurisdiction to include it, in making the apportionment to cover the expense. If does not lie with this court to say that the plaintiff’s property could not, by possibility, be benefited by the improvement. A sewer is useful in many ways, and may benefit the land through or along which it is conducted. It is *509useful as a conduit for impurities, hence beneficial in a sanitary point of view; and it may also be greatly beneficial for the ready discharge of surface water. To meet the objection of the want of jurisdiction in this case, it is sufficient that the plaintiff’s real property could be benefited by the improvement. Whether it was benefited by it, and to what extent, compared with the surrounding or adjacent property, were subjects of consideration devolving upon the officers designated by law to determine those questions.
Again, it is urged that the system of taxation or assessment for local improvements provided by the city charter, cannot be made practicable when applied to the plaintiff’s property; that the system contemplates a special designation of the property benefited, makes the assessment a lien thereon, and provides for a sale of the property to satisfy the lien. Why may not this part of the system be carried out in the way provided ? The line of road immediately and directly benefited by the improvement might be readily and plainly designated, and it might be sold. What the purchaser would obtain by the purchase is not the. question. The purpose of these provisions is to coerce payment of the assessment from the party who should pay it. It does not lie with such party to say that the assessment is invalid, because one of the modes provided by law for its enforcement will be unproductive in its results ; and, indeed, whether or not it will be unproductive depends on his own willingness or unwillingness to forego the use and enjoyment of the property, which would pass from him under the sale. But if this mode of enforcing payment.of the assessment be held applicable only to those cases where the “ lot or lots ” of land assessed may be particularly designated by metes and bounds, or by other definite description, then even, the assessment upon the plaintiff’s property would be subject to enforcement in the way provided by law, and adopted in this case. There is nothing in the city charter which limits the collection of the assessment to the property assessed. The assessment was laid according to law, and the chamberlain was authorized to issue his warrant for its collection. The property taken was liable to seizure and sale thereunder. Thus it seems that the defendant was justified in his action; and the court was right in directing a verdict for the defendant.
Judgment must be ordered for the defendant on the verdict.
*510BoardMAN, J., concurred.